1    JASON HONAKER SBN 251170
     851 Burlway Road, Ste. 208
2    Burlingame, CA 94010
     Telephone: (650) 259-9203
3    Facsimile: (877) 218-4033
     jh@honakerlegal.com
4
     Attorney for Debtor
5    Gholamali Heris
6
                                UNITED STATES BANKRUPTCY COURT
7
               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
8
     In re:                                          )       Chapter 13
9                                                    )       Bankruptcy No.: 14-31495
     Gholamali Heris,                                )
10                                                   )       NON-OPPOSITION TO MOTION FOR
     Debtor.                                         )       RELIEF FROM STAY
11                                                   )
                                                     )
12                                                   )
13
                    NON-OPPOSITION TO MOTION FOR RELIEF FROM STAY
14

15            The Debtor, Gholamali Heris, and I recently discussed his lender’s motion for relief
16   from stay at my office. Mr. Heris cannot afford an APO considering the very large amount
17   of arrears and relatively short remaining duration of the plan. He did express his desire that
18   the lender contact him to try to arrange a refinance or loan modification, because his ability
19   to pay has increased very significantly recently, as demonstrated by his high plan
20   payments. The undersigned encouraged him to reach out to his lender himself to re-initiate
21   loan modification discussions, rather than expect the lender to initiate since discussions
22   since it seems probably foreclosure proceedings would begin shortly.
23

24   Dated: October 18, 2018
25

26                                                             /s/ Jason Honaker
27                                                             Jason Honaker
                                                               Attorney for the Debtor
28




                                                         1
     Case: 14-31495        Doc# 92     Filed: 10/18/18        Entered: 10/18/18 08:56:08    Page 1 of 1
